DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Remark filed on 23 November 2022 has been acknowledged. 
Claims 2 – 10 and 16 – 20 are withdrawn from further consideration as result of the Applicant’s election filed on 25 January 2021.
Claim 12 has been canceled
Currently, claims 1, 11, and 13 – 15 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Labuhn et al. (Hereinafter Labuhn) (US 6223117) in view of Miura et al. (Hereinafter Miura) (US 2020/0086866).

As per claim 11, Labuhn teaches elements of: 
an apparatus for controlling a host vehicle (See at least figure 1), the apparatus comprising:
a processor configured to calculate a cut-in possibility in which a nearby vehicle cuts into a lane on which the host vehicle travels ahead of the host vehicle (See at least column 8 line 9 – column 10 line 21), 
to determine a plurality of cut-in steps of the calculated cut-in possibility (See at least column 8 line 9 – column 10 line 21), and 
control operation of the host vehicle so as to perform an inter-vehicle distance control operation or to provide a warning to a user of the host vehicle based on a state of the user in each of the plurality of cut-in step; and (abstract and column 4 line 29 – column 6 line 32 and column 8 line 9 – column 10 line 21);
storage configured to store the calculated cut-in possibility (See at least column 3 line 65 – column 4 line 7);
a display configured to output a visual warning according to the vehicle control apparatus (see at least column 2 line 14 – 18 and column 3 line 53 – 64); or
a warning device configured to output the visual warning, a tactile warning, and an audible warning according to the vehicle control apparatus (see at least column 2 line 14 – 18 and column 3 line 53 – 64).
Labuhn does not expressly teach sening module includes a lidar.
Miura teaches element of: 
sening module includes a lidar (see at least paragraph 38, 80 and 81).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to utilize a lidar sensing module as taught by Miura in the system executing the method of Labuhn with the motivation of providing advantage in detecting shapes (Miura, paragraph 80).

As per claim 13, Labuhn teaches all the elements of the claimed invention but does not explicitly teaches elements of: wherein the display includes at least one of a head-up display (HUD), a cluster, an audio video navigation (AVN), and a side mirror.
Miura teaches element of: wherein the display includes at least one of a head-up display (HUD), a cluster, an audio video navigation (AVN), and a side mirror (See at least paragraph 43).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to utilize head-up display (HUD) as in Miura in the system executing the method of Labuhn with the motivation of offering outputting alarm information to user as taught by Miura over that of Labuhn.

As per claim 14, Labuhn teaches elements of: 
wherein the sensing module includes at least one of a radar, an ultrasonic sensor, and a lidar (See at least figure 1).

Allowable Subject Matter
Claims 1 and 15 are allowed over the records of prior arts.

Conclusion
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662